Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of November 7,
2018 (the “Effective Date”) by and between Voyager Therapeutics, Inc. (the
“Company”) and Allison Dorval (the “Executive”). Except with respect to the
Executive’s Confidentiality, Noncompetition and Assignment Agreement with the
Company (the “Confidentiality Agreement”) dated May 18, 2017 between the Company
and the Executive, the Company’s 2015 Stock Option and Grant Plan and any
applicable stock option and/or restricted stock agreements with the Company with
respect to equity grants held by the Executive (collectively, the “Equity
Documents”), this Agreement supersedes, amends and restates in all respects all
prior agreements and understandings between the Executive and the Company
regarding the subject matter herein, including without limitation the May 17,
2017 offer letter entered into by the Executive and the Company (the “Offer
Letter”).

1.     Employment. The Company and the Executive desire that the Executive be
employed as the Company’s Chief Financial Officer and that their employment
relationship be governed by this Agreement commencing as of the Effective Date
and continuing in effect until terminated by either party in accordance with
this Agreement. At all times, the Executive’s employment with the Company will
be “at-will,” meaning that the Executive’s employment may be terminated by the
Company or the Executive at any time and for any reason, subject to the terms of
this Agreement.

2.     Duties.  The Executive will serve as the Chief Financial Officer of the
Company with the traditional power and duties of such office in companies
similar in size to the Company and such additional other executive level duties
reasonably assigned by the Company’s Chief Executive Officer (the “CEO”). The
Executive shall devote the Executive’s full working time and efforts to the
business and affairs of the Company and not engage in any other business
activities without prior written approval by the Company’s Board of Directors
(the “Board”) and provided that such activities do not create a conflict of
interest or otherwise interfere with the Executive’s performance of the
Executive’s duties to the Company. Notwithstanding the foregoing, the Executive
may serve in religious or charitable activities as long as such services and
activities do not create a conflict of interest or otherwise interfere with the
Executive’s performance of the Executive’s duties to the Company. The normal
place of work is Cambridge, MA. It is understood and agreed that the Executive
will generally be on site in Cambridge, unless the Executive is traveling on
behalf of the Company.

3.     Compensation and Related Matters.

(a) Base Salary. The Executive’s annual base salary shall be $340,000, which is
subject to review and redetermination by the Company from time to time. The
annual base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary will be payable in a manner that is consistent with the
Company’s usual payroll practices for senior executives.

(b) Bonus. The Executive is eligible to participate in the Company’s Senior
Executive Cash Incentive Bonus Plan, as approved by the Board or its
Compensation Committee from time to time. The terms of the Incentive Bonus Plan
shall be established and altered by the Board or its Compensation Committee in
its or their sole discretion. For calendar year 2018, the Executive’s target
bonus under this Section 3(b) shall be 40% of the Executive’s annual Base
Salary. To earn any bonus, the Executive must be employed by the Company on the
day such bonus is paid, except as provided to the contrary in either Section 6
or 7 below, because such Bonus serves as an



--------------------------------------------------------------------------------

 



incentive for the Executive to remain employed with the Company. Both parties
acknowledge and agree that any Bonus is not intended and shall not be deemed a
“wage” under any state or federal wage-hour law.

(c) Equity. The Executive’s rights in and eligibility for restricted stock and
stock options (as applicable) will be governed by the applicable Equity
Documents. Subject to approval of the Board or a committee thereof, in partial
consideration of employment, the Executive will be granted the option to
purchase 45,000 shares of Company common stock, at a purchase price equal to the
fair market value at closing on the date of the grant (the “Option”). Prior to
the grant date, the number of shares subject to the Option shall be adjusted to
reflect a stock split or other similar transaction. The Option will be subject
to and governed by the terms and conditions of the Equity Documents. The Option
will vest as follows: 1/48th of the shares will vest on the one-month
anniversary of the Effective Date, and following that, 1/48th of the shares will
vest on a monthly basis, in arrears. Vesting is contingent on the Executive’s
continued full-time employment with the Company.

(d) Employee Benefits. The Executive will be entitled to participate in the
Company’s employee benefit plans, subject to the terms and the conditions of
such plans and to the Company’s ability to amend and modify such plans. The
benefits made available by the Company, and the rules, terms, and conditions for
participation in such benefit plans, may be changed by the Company at any time
and from time to time without advance notice and without recourse by the
Executive.

(e) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for travel, entertainment, business development and other expenses
reasonably and necessarily incurred by the Executive in connection with the
Company’s business. Expense reimbursement shall be subject to such policies that
the Company may adopt from time to time, including with respect to pre-approval.

4.     Certain Definitions.

(a) “Cause” means (A) the commission by the Executive of (i) any felony;
or (ii) a misdemeanor involving moral turpitude, deceit, dishonesty or fraud or
(B) a good faith finding by the Company of: (i) conduct by the Executive
constituting a material act of misconduct in connection with the performance of
the Executive’s duties, including, without limitation, misappropriation of funds
or property of the Company or any of its subsidiaries or affiliates other than
the occasional, customary and de minimis use of Company property for personal
purposes; (ii) any conduct by the Executive that would reasonably be expected to
result in material injury or reputational harm to the Company or any of its
subsidiaries and affiliates if the Executive were retained in the Executive’s
position but, provided that the Company reasonably determines that such conduct
is capable of being cured, only after receipt of written notice by the Company
reasonably describing such conduct and if the Executive fails to cease and cure
such conduct within fifteen (15) days of receipt of said written notice;
(iii) continued non-performance by the Executive of the Executive’s
responsibilities hereunder (other than by reason of the Executive’s physical or
mental illness, incapacity or disability) but, provided that the Company
reasonably determines that such conduct is capable of being cured, only after
receipt of written notice by the Company reasonably

-  2  -

--------------------------------------------------------------------------------

 



describing such non-performance and the Executive’s failure to cure such
non-performance within fifteen (15) days of receipt of said written notice;
(iv) a breach by the Executive of any confidentiality or restrictive covenant
obligations to the Company, including the Confidentiality Agreement; (v) a
material violation by the Executive of any of the Company’s written employment
policies communicated to the Executive; or (vi) failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities as provided under Section 13 of this Agreement, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

(b) “Disabled” means the Executive is unable to perform the essential functions
of the Executive’s then existing position or positions under this Agreement with
or without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any twelve (12) month period. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 4(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42

(c)  “Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without the Executive’s consent: (A) a material diminution in the
Executive’s responsibilities, authority or duties; (B) a material diminution in
the Executive’s Base Salary except for across- the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (C) the relocation of the
Executive’s principal place of business more than fifty (50) miles other than in
a direction that reduces the Executive’s daily commuting distance; or (D) the
material breach of this Agreement by the Company. “Good Reason Process” means
that (i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the first occurrence of the Good Reason condition within 60 days of the first
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
the Executive’s employment within 60 days after the end of the Cure Period. If
the Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.



-  3  -

--------------------------------------------------------------------------------

 



(d) “Sale Event” means the consummation of (i) the sale of all or substantially
all of the assets of the Company on a consolidated basis to an unrelated person
or entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
surviving or resulting entity (or its ultimate parent, if applicable), (iii) the
acquisition of all or a majority of the outstanding voting stock of the Company
in a single transaction or a series of related transactions by a Person or group
of Persons, (iv) a Deemed Liquidation Event (as defined in the Company’s
Certificate of Incorporation (as may be amended, restated or otherwise modified
from time to time)), or (v) any other acquisition of the business of the
Company, as determined by the Board; provided, however, that the Company’s
Initial Public Offering, any subsequent public offering or another capital
raising event, or a merger effected solely to change the Company’s domicile
shall not constitute a “Sale Event.” Notwithstanding the foregoing, where
required to avoid extra taxation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), a Sale Event must also satisfy the
requirements of Treas. Reg. Section 1.409A‑3(a)(5).

(e) “Sale Event Period” means the period ending twelve (12) months following the
consummation of a Sale Event.

(f) “Terminating Event” means termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason. A Terminating Event
does not include: (i) the termination of the Executive’s employment due to the
Executive’s death or a determination that the Executive is Disabled; (ii) the
Executive’s resignation for any reason other than Good Reason, or (iii) the
Company’s termination of the Executive’s employment for Cause.

5.     Compensation in Connection with a Termination for any Reason. If the
Executive’s employment with the Company is terminated for any reason, the
Company shall pay or provide to the Executive (or to the Executive’s authorized
representative or estate) any earned but unpaid Base Salary, unpaid expense
reimbursements, accrued but unused vacation and accrued and vested employee
benefits.

6.     Severance and Accelerated Vesting if a Terminating Event Occurs within
the Sale Event Period. In the event a Terminating Event occurs within the Sale
Event Period, subject to the Executive signing and complying with a separation
agreement in a form and manner satisfactory to the Company containing, among
other provisions, a general release of claims in favor of the Company and
related persons and entities, confidentiality, return of property and
non-disparagement and reaffirmation of the Confidentiality Agreement (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the Date of Termination (as
defined below) or by an earlier date as determined by the Company, the following
shall occur:

(a) the Company shall pay to the Executive an amount equal to twelve (12) months
of the Executive’s Base Salary in effect immediately prior to the Terminating
Event (or the Executive’s Base Salary in effect immediately prior to the Sale
Event, if higher), determined in each case immediately before any event that
constitutes Good Reason;

(b) the Company shall pay to the Executive an amount equal to 100% of the
prorata annual bonus target for the current year, based on the Date of
Termination;



-  4  -

--------------------------------------------------------------------------------

 



(c) if the Executive timely elects and is eligible to continue receiving group
health insurance pursuant to the “COBRA” law, the Company will, until the
earlier of (x) the date that is twelve (12) months following the Date of
Termination, and (y) the date on which the Executive obtains alternative
coverage (as applicable, the “COBRA Contribution Period”), continue to pay the
share of the premiums for such coverage to the same extent it was paying such
premiums on the Executive’s behalf immediately prior to the Date of Termination.
The remaining balance of any premium costs during the COBRA Contribution Period,
and all premium costs thereafter, shall be paid by the Executive monthly for as
long as, and to the extent that, the Executive remains eligible for COBRA
continuation. The Executive agrees that, should the Executive obtain alternative
medical and/or dental insurance coverage prior to the date that is twelve
(12) months following the Date of Termination, the Executive will so inform the
Company in writing within five (5) business days of obtaining such coverage.
Notwithstanding anything to the contrary herein, in the event that the Company’s
payment of the amounts described in Section 6(c) would subject the Company to
any tax or penalty under the Patient Protection and Affordable Care Act (as
amended from time to time, the “ACA”) or Section 105(h) of the Code
(“Section 105(h)”), or applicable regulations or guidance issued under the ACA
or Section 105(h), the Executive and the Company agree to work together in good
faith to restructure such benefit.

(d) 100% of all time-based equity awards held by the Executive shall immediately
accelerate and become fully exercisable or nonforfeitable as of the Date of
Termination and the provisions of this Section 6(d) shall be deemed to be
incorporated by reference into the agreements governing all such awards.

For avoidance of doubt, the Separation Agreement and Release for purposes of
this Agreement shall not (i) require a waiver of any rights under the
indemnification agreement between the Company and the Executive or any rights
described in Section 5 above or (ii) impose duties or obligations in addition to
those set out in this Agreement or the Confidentiality Agreement.

Notwithstanding the foregoing, if the Executive’s employment is terminated in
connection with a Sale Event and the Executive immediately becomes reemployed by
any direct or indirect successor to the business or assets of the Company, the
termination of the Executive’s employment upon the Sale Event shall not be
considered a termination without Cause for purposes of this Agreement.

The amounts payable under Sections 6(a) and 6(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60‑day period begins in one
calendar year and ends in a second calendar year, the severance shall begin to
be paid in the second calendar year by the last day of such 60‑day period;
provided further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A- 2(b)(2).

7.     Severance if a Terminating Event Occurs Outside the Sale Event Period. In
the event a Terminating Event occurs at any time other than during the Sale
Event Period, subject to the Executive signing the Separation Agreement and
Release and the Separation Agreement and Release

-  5  -

--------------------------------------------------------------------------------

 



becoming irrevocable, all within 60 days after the Date of Termination or by an
earlier date as determined by the Company, the following shall occur:

(a) the Company shall pay to the Executive an amount equal to twelve (12) months
of the Executive’s annual Base Salary in effect immediately prior to the
Terminating Event (but only after disregarding any event that constitutes Good
Reason);

(b) the Company shall pay to the Executive an amount equal to 100% of the
prorata annual bonus target for the current year, based on the Date of
Termination; and

(c) if the Executive timely elects and is eligible to continue receiving group
health insurance pursuant to the “COBRA” law, the Company will, during the COBRA
Contribution Period (as defined in Section 6(c) above), continue to pay the
share of the premiums for such coverage to the same extent it was paying such
premiums on the Executive’s behalf immediately prior to the Date of Termination.
The remaining balance of any premium costs during the COBRA Contribution Period,
and all premium costs thereafter, shall be paid by the Executive on a monthly
basis for as long as, and to the extent that, the Executive remains eligible for
COBRA continuation. The Executive agrees that, should the Executive obtain
alternative medical and/or dental insurance coverage prior to the date that is
twelve (12) months following the Date of Termination, the Executive will so
inform the Company in writing within five (5) business days of obtaining such
coverage. Notwithstanding anything to the contrary herein, in the event that the
Company’s payment of the amounts described in Section 7(c) would subject the
Company to any tax or penalty under the ACA or Section 105(h), or applicable
regulations or guidance issued under the ACA or Section 105(h), the Executive
and the Company agree to work together in good faith to restructure such
benefit.

The amounts payable under Section 7(a) and 7(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60‑day period begins in one
calendar year and ends in a second calendar year, the severance shall begin to
be paid in the second calendar year by the last day of such 60‑day period;
provided further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A- 2(b)(2).

8.     Confidentiality, Non-Competition and Assignment Agreement. The Executive
acknowledges and agrees that the Confidentiality, Non-Competition and Assignment
Agreement between the Company and the Executive that she executed on May 18,
2017, attached hereto as Exhibit A and defined as the Confidentiality Agreement
above, as a condition of her employment with the Company remains in full force
and effect. The terms of the Confidentiality Agreement are incorporated by
reference in this Agreement and the Executive hereby reaffirms the terms of the
Confidentiality Agreement as a material term of this Agreement.



-  6  -

--------------------------------------------------------------------------------

 



9.     Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (i) cash payments not subject to Section 409A of
the Code; (ii) cash payments subject to Section 409A of the Code;
(iii) equity-based payments and acceleration; and (iv) non-cash forms of
benefits; provided that in the case of all the foregoing Aggregate Payments all
amounts or payments that are not subject to calculation under Treas. Reg.
§1.280G‑1, Q&A‑24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G‑1, Q&A‑24(b) or (c).

(b) For purposes of this Section, the “After Tax Amount” means the amount of the
Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

The determination as to whether a reduction in the Aggregate Payments shall be
made pursuant to this Section shall be made by a nationally recognized
accounting firm selected by the Company prior to the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

10.     Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive

-  7  -

--------------------------------------------------------------------------------

 



becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (i) six months and one day after the Executive’s separation
from service, or (ii) the Executive’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A- 1(h).

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

11.     Taxes. All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. The Executive hereby acknowledges that the
Company does not have a duty to design its compensation policies in a manner
that minimizes tax liabilities.

12.     Notice and Date of Termination.

(a) Notice of Termination. The Executive’s employment with the Company may be
terminated by the Company or the Executive at any time and for any reason. Any
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with this

-  8  -

--------------------------------------------------------------------------------

 



Section. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon.

(b) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s employment is terminated on account
of Executive’s Disability or by the Company for Cause or without Cause, the date
on which Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Executive for any reason except for Good Reason, 30 days after
the date on which a Notice of Termination is given, and (iv) if the Executive’s
employment is terminated by the Executive with Good Reason, the date on which a
Notice of Termination is given after the end of the Cure Period. Notwithstanding
the foregoing, in the event that the Executive gives a Notice of Termination to
the Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in the termination being deemed a termination
by the Company for purposes of this Agreement.

13.     Litigation and Regulatory Cooperation. During and after the Executive’s
employment, and at all times, so long as there is not a significant conflict
with the Executive’s then employment, the Executive shall cooperate reasonably
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the
Executive was employed by the Company. The Executive’s reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Executive’s employment, the Executive also shall cooperate
reasonably with the Company in connection with any investigation or review of
any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. The Company shall reimburse the Executive for any
reasonable out of pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this Section.

14.     Relief. If the Executive breaches, or proposes to breach, any portion of
this Agreement, including the Confidentiality Agreement, or, if applicable, the
Separation Agreement and Release, the Company shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach, and, if applicable, the Company
shall have the right to suspend or terminate the payments, benefits and/or
accelerated vesting, as applicable. Such suspension or termination shall not
limit the Company’s other options with respect to relief for such breach and
shall not relieve the Executive of duties under this Agreement, the
Confidentiality Agreement or the Separation Agreement and Release.



-  9  -

--------------------------------------------------------------------------------

 



15.     Scope of Disclosure Restrictions. Nothing in this Agreement or the
Confidentiality Agreement prohibits the Executive from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies, filing a complaint
with government agencies, or participating in government agency investigations
or proceedings. The Executive is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information the Executive obtained through a communication that was subject
to the attorney-client privilege. Further, notwithstanding the Executive’s
confidentiality and nondisclosure obligations, the Executive is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal;
and (B) does not disclose the trade secret, except pursuant to court order.”

16.     Governing Law; Consent to Jurisdiction; Forum Selection. The resolution
of any disputes as to the meaning, effect, performance or validity of this
Agreement or the Confidentiality Agreement, or arising out of, related to, or in
any way connected with the Executive’s employment with the Company or any other
relationship between the Executive and the Company (“Disputes”) will be governed
by the law of the Commonwealth of Massachusetts, excluding laws relating to
conflicts or choice of law. The Executive and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in the
Commonwealth of Massachusetts in connection with any Dispute or any claim
related to any Dispute and agree that any claims or legal action shall be
commenced and maintained solely in a state or federal court located in the
Commonwealth of Massachusetts.

17.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to compensation, severance pay, benefits and accelerated
vesting and supersedes in all respects all prior agreements between the parties
concerning such subject matter, including without limitation the Offer Letter
and any discussions relating to the Executive’s employment relationship with the
Company. Notwithstanding the foregoing, the Confidentiality Agreement, and any
other agreement or obligation relating to confidentiality, noncompetition, non-
solicitation or assignment of inventions shall not be superseded by this
Agreement, and, as described in Section 8 above, the Executive acknowledges and
agrees that any such agreements and obligations remain in full force and effect.

18.     Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any Section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.



-  10  -

--------------------------------------------------------------------------------

 



19.     Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20.     Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and (i) sent by
email to the email addresses used by the CEO or by the Executive (as applicable)
in their usual course of business; (ii) delivered by hand; (iii) sent by a
nationally recognized overnight courier service or (iv) sent by registered or
certified mail, postage prepaid, return receipt requested, in each case
((iii) and (iv)) to the Executive at the last address the Executive has filed in
writing with the Company, or (as applicable) to the Company at its main office,
attention of the CEO or Vice President of Human Resources.

21.     Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

22.     Assignment and Transfer by the Company; Successors. The Company shall
have the right to assign and/or transfer this Agreement to any entity or person,
including without limitation the Company’s parents, subsidiaries, other
affiliates, successors, and acquirers of Company stock or other assets, provided
that such entity or person receives all or substantially all of the Company’s
assets. The Executive hereby expressly consents to such assignment and/or
transfer. This Agreement shall inure to the benefit of and be enforceable by the
Company’s assigns, successors, acquirers and transferees.

23.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

 



-  11  -

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

VOYAGER THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ G. Andre Turenne

 

Name:

G. Andre Turenne

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Allison Dorval

 

Allison Dorval





 

--------------------------------------------------------------------------------

 



EXHIBIT A

Attach executed copy of Confidentiality, Non-Competition and Assignment
Agreement dated May 17, 2017.

 

-  13  -

--------------------------------------------------------------------------------